UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 30, 2013 CONSUMER PORTFOLIO SERVICES, INC. (Exact Name of Registrant as Specified in Charter) CALIFORNIA 1-11416 33-0459135 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19500 Jamboree Road, Irvine, CA 92612 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (949) 753-6800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note - This report is filed solely to file exhibits that were referenced in the report as previously filed. The disclosure previously provided is not changed. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. Three exhibits are included in this filing: Indenture dated September 1, 2013 re Notes issued by CPS Auto Receivables Trust 2013-C. Sale and Servicing Agreement dated as of September 1, 2013. Consumer Portfolio Services, Inc. September 30, 2013 press release. (previously filed). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONSUMER PORTFOLIO SERVICES, INC. Dated: October 30, 2013 By: /s/ JEFFREY P. FRITZ Jeffrey P. Fritz Senior Vice President and Chief Financial Officer Signing on behalf of the registrant
